         Case 1:17-cr-00069-RDB Document 138 Filed 10/03/18 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


    UNITED STATES OF AMERICA                      *
                                                  *
         v.                                       *        CRIMINAL NO. RDB-17-0069
                                                  *
    HAROLD T. MARTIN, III                         *
                                                  *
                Defendant.                        *
                                                  *
                                               *******

              GOVERNMENT’S RESPONSE TO DEFENDANT’S REQUEST FOR
                           CLASSIFICATION GUIDES
        In a letter to the Court dated September 14, 2018, 1 the defendant requests disclosure of the

classification guides that agencies of the United States Intelligence Community (USIC) used to

classify the documents the defendant is charged with unlawfully retaining at his residence. As set

forth in greater detail below, the government does not intend to rely on the classification guides to

establish any element of the crime with which the defendant is charged. Although the fact that the

documents were classified and bore classification markings is highly probative of the defendant’s

mens rea and the “closely held” status of the documents, the basis of that classification is not part

of the government’s proof. Rather, the government will prove that the documents underlying the

Indictment constituted “national defense information” (NDI) based on witness testimony that the

documents related to the national defense, that they were closely held, and that their unauthorized

disclosure could potentially harm the United States. United States v. Morison, 844 F.2d 1057,

1071-72 (4th Cir. 1988).




1
 The defendant filed his letter under seal. Counsel for the defendant has informed the
government that the defendant does not object to this letter being filed without the court seal.
The government has no objection to the unsealing of the defendant’s September 14, 2018 letter.
         Case 1:17-cr-00069-RDB Document 138 Filed 10/03/18 Page 2 of 4



       Classification is a distinct concept from NDI, and “evidence that the information was

classified is neither strictly necessary nor always sufficient” to establish that it was also NDI.

United States v. Rosen, 445 F. Supp. 2d 602, 623 (E.D. Va. 2006). Classifying documents is a

means by which the Executive Branch protects national security information from unauthorized

disclosure. Classification is a matter within the exclusive province of the Executive Branch. As

such, neither courts nor defendants may second-guess whether information should have been

classified or was classified at an appropriate level. United States v. Kiriakou, No. 1:12-cr-127

(LMB), 2012 WL 3263854, at *6 (E.D. Va. Aug. 8); see Department of Navy v. Egan, 484 U.S.

518, 527 (1988); El-Masri v. United States, 479 F.3d 296, 305 (4th Cir. 2007) (quoting United

States v. Marchetti, 466 F.2d 1309, 1318 (4th Cir. 1972)); United States v. Smith, 750 F.2d 1215,

1217 (4th Cir. 1984); United States v. Rosen, 520 F. Supp. 2d 786, 790 (E.D. Va. 2007).

       To be sure, the fact and level of classification of the documents underlying the Indictment

provide compelling proof of elements of the crime, such as the fact that the documents were

“closely held.” See, e.g., United States v. Squillacote, 221 F.3d 342, 577-80 (4th Cir. 2000)

(holding that the proper focus in determining whether information is closely held includes the

“secrecy of the information, which is determined by the government’s actions”); United States v.

Mallory, No. 1:17-cr-154 (TSE), 2018 WL 3587718, at *1 n.3 (E.D. Va. July 26) (noting that 18

U.S.C. § 793 “criminalize[s] the transmission of [NDI], not classified information” and “the fact

that information is classified is relevant to whether the information is NDI because classified

information, by definition, is closely held by the government”). Classification, combined with a

defendant’s training, also provides proof of the defendant’s mens rea. See, e.g., Morison, 844 F.2d

at 1073-74 (noting the defendant’s training regarding classified information); United States v.


                                                2
         Case 1:17-cr-00069-RDB Document 138 Filed 10/03/18 Page 3 of 4



Kiriakou, 898 F. Supp. 2d 921, 925 (E.D. Va. 2012) (“there can be no question that [the defendant]

was on clear notice of the illegality”).

       The fact that the government classified information is therefore indeed probative of

whether that information is NDI, as the defendant notes, because classification demonstrates that

information was “closely held.” It also provides evidence of willfulness. The fact of classification

and the presence of classification markings put a trained defendant such as the defendant in this

case on notice that the government considers a document to relate to national defense, that it is

closely held, and that its disclosure could potentially harm the United States. Kiriakou, 2012 WL

3263854 at *6. Such a defendant is therefore on notice that it is illegal to retain or disclose the

document. Id.

       Even if a specific document is improperly classified or marked, or even if it is unclassified,

it can still constitute NDI. United States v. Dedeyan, 584 F.2d 36, 40-41 (4th Cir. 1978); United

States v. Hitselberger, 991 F. Supp. 2d 101, 106 (D. D.C. 2013); see Rosen, 445 F. Supp. 2d at

623. Any inquiry into whether documents containing NDI were properly classified at a particular

level is thus “totally irrelevant” to whether the documents contained NDI. United States v. Lee,

589 F.2d 980, 990 (9th Cir. 1979). Moreover, the classification of a document, even if erroneous,

places a properly trained defendant (such as the defendant in this case) “on notice that the

government considers information contained [in such a document] important to national security.

Hitselberger, 991 F. Supp. 2d at 106 (citing Dedeyan, 584 F.2d at 41).

       As a result, permitting a “mini-trial” regarding whether an Executive Branch official

properly applied particular criteria set forth in a granular manual would distract the fact-finder

from the questions relevant to the elements of the crime charged. Because the accuracy of


                                                 3
         Case 1:17-cr-00069-RDB Document 138 Filed 10/03/18 Page 4 of 4



classification decisions does not pertain to any element of the crime charged, the classification

guides are irrelevant to the case and are not discoverable. In the event this Court deems the

classification guides to be discoverable, the government respectfully reserves the right to move to

protect them, in whole or in part, pursuant to Section 4 of the Classified Information Procedures

Act (CIPA), 18 U.S.C. App. III.


                                             Respectfully submitted,

                                             Robert K. Hur
                                             United States Attorney

                                      By:           /s/
                                             Harvey E. Eisenberg
                                             Assistant United States Attorney
                                             Chief, National Security Section

                                                    /s/
                                             Zachary A. Myers
                                             Nicolas A. Mitchell
                                             Assistant United States Attorneys

                                                    /s/
                                             David Aaron
                                             Trial Attorney
                                             National Security Division
                                             U.S. Department of Justice




                                                4
